HARPER, J.
Relator was indicted in the criminal district court of Dallas County, charged with murder in two cases. He sued out a writ of habeas corpus before the judge of that court, and on; hearing the application was refused, and relator has brought the case on appeal to this court. A careful examination of the statement of facts fails to convince us that there is error in the ruling of the court in refusing bail, and it is therefore ordered that the judgment be, and the same is hereby, in all things affirmed.